Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
With regards to claims 1, 2, 7-12, and 16-20 they are withdrawn in view of applicant’s amendments.
Claims 1, 4, 6-8, 11, 14-17, 19 and 20 are amended. Claims 2, 3, 12 and 13 are cancelled. Thus, claims 1, 4-11 and 14-20 are pending. 
The following rejections are withdrawn in view of applicant’s amendments:
Claim(s) 1, 11, and 19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tong et al (US Patent: 7743003, issued: Jun. 22, 2010, filed: May 16, 2007).
Claims 10 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Tong et al (US Patent: 7743003, issued: Jun. 22, 2010, filed: May 16, 2007) in view of Higgins et al (US Application: US 2015/0248608, published: Sep. 3, 2015, filed: Feb. 27, 2015).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,  7-9, 11,  16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al (US Patent: 7743003, issued: Jun. 22, 2010, filed: May 16, 2007) in view of Saha et al (US application: US 20190034882, published: Jan. 31, 2019, filed: Jul. 25, 2017).

With regards to claim 1. Tong et al teaches a method, comprising:  
2applying, by one or more computer systems (Fig. 3: a computer system with processor and memory is implemented), a first set of hash 3functions to a first entity identifier (ID) for a first entity to generate a first set 4of hash values (Fig 4, column 5, lines 16-37: each entity identifier/feature-name is hashed to a plurality of hash functions);  

5producing, by the one or more computer systems, a first set of 6intermediate vectors from the first set of hash values and a first set of lookup 7tables by matching each hash value in the first set of hash values to an entry in 8a corresponding lookup table in the first set of lookup tables (column 5, lines 15-33: “As shown in FIG. 4, the feature name may be hashed by hash function 1 to produce a hash value h_1. The feature name may be hashed by hash function 2 to produce a hash value h_2. Similarly, the feature name may be hashed by hash function N to produce a hash value h_N. Assume that hash values h_1, h_2, . . . , h_N include values that range from 0 to M-1. Hash values h_1, h_2, . . . , h_N may correspond to addresses in a memory.
The memory may, thus, include M memory locations (referred to herein as "buckets"), where M is a number less than the number of features. FIG. 5 is a functional block diagram of an exemplary configuration of the memory. As shown in FIG. 5, the memory may include M buckets (i.e., distinct memory locations) (shown in FIG. 5 as buckets 0 to M-1). Hash values h_1, h_2, . . . , h_N may identify different ones of these buckets”);  

9performing, by the one or more computer systems, an element-wise 10aggregation of the first set of intermediate vectors to produce a first 11embedding (column 5, lines 55-68: “For example, those features whose statistics indicate that the features occur more than a threshold number of times in different instances and/or that have weight values that are significantly far from zero might be included in a special group for which their statistics and/or weights might be tracked more exactly. The features in the special group might still be quite large (e.g., over one thousand features). The goal of the model generation process may be to use the statistics of the special group and/or the set of approximate statistics to induce a function f such that given a feature vector x, the output f(x) may be a good prediction of the true label y.” Also as explained in column 6, lines 26-32, “the operation may include a write operation or a read operation. For example, node 210 may need to increment a count value associated with the feature and, therefore, may perform a write operation” ); and  

12outputting the first embedding for use by a machine learning model (column 6, lines 45-60: “the write function may take N values and increment them in some manner. The particular manner in which the N values are incremented may depend on performance considerations. In one exemplary implementation, the write function may determine the minimum count value (e.g., 100), increment the minimum count value by one (e.g., 100+1=101), and write the incremented value (e.g., 101) to each of the identified buckets. In another exemplary implementation, the write function may increment each of the count values by one (e.g., 100+1=101; 105+1=106; 5000+1=5001), and write the incremented values (101, 106, 5001) to the corresponding ones of the identified buckets. In yet another exemplary implementation, the write function may take the mean or median count value, increment that mean or median count value by one, and store the incremented value in each of the identified buckets”).  
	However Tong et al does not expressly teach generating, by a machine learning model based on the first embedding and additional input, output that reflects a preference of the first entity for a second entity represented by the additional input; and training the machine learning model to predict an outcome associated with the first entity and the second entity based on the first embedding and the additional input .
Yet Saha et al teaches generating, by a machine learning model based on the first embedding and additional input, output that reflects a preference of the first entity for a second entity represented by the additional input; and training the machine learning model to predict an outcome associated with the first entity and the second entity based on the first embedding and the additional input (Abstract, paragraphs 0019, 0023, 0035, 0046,  0054, 0058, Fig 4: a model includes a first entity (job posting) embedded data and additional query input and a second entity (query having associated features) and the output results in a preference/likelihood score between the job posting and query. The second entity (Identified query)  has an embedding (via use of hashing to produce hashed features) and the first entity (identified job) has an embedding (via use of hashing to produce hashed features) used in the model(s) are updated either through training from additional sample member and job posting result data or feedback).

It would have been obvious to one of ordinary skill in the art to have modified Tong et al’s ability to generate output based upon embeddings from entity IDs (such as first embedding from first entity ID/job via hashing), such that additional embeddings from other identifiers (query identifiers) are also hashed with another hash function to produce searchable table type lookups for use to generate output that predicts a preference of the first entity (job) for a second entity having (identified query hashed) based upon an additional query input as taught by Saha et al. The combination would have allowed Tong et al to have provided highly relevant job posting results … (Saha et al, paragraph 0005)

With regards to claim 17. The method of claim 1, the combination of Tong et al and Saha et al teaches further comprising:  2applying a second set of hash functions to a second entity ID for the 3second entity to produce a second set of hash values;  4producing a second set of intermediate vectors from the second set of 5hash values and a second set of lookup tables associated with the second set of 6hash values; and  7combining the second set of intermediate vectors into a second 8embedding representing the additional input, as similarly explained in the rejection for claim 1 (as explained, additional identified input queries (associated with features) are hashed to individual locations for lookup, and the locations for lookup are indexed), and is rejected under similar rationale.  

With regards to claim 18. The method of claim 1, the combination of Tong et al and Saha et al teaches wherein the additional input comprises 2features associated with the second entity, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.  

With regards to claim 26CHS Attorney Docket No. LI-902411-US-NP Inventors: Ma et al.9. The method of claim 1, the combination of Tong et al and Saha et al teaches wherein the first entity comprises at least one of:  3a member;  4a job;  5a company; and  6a content item, as similarly explained in the rejection for claim 1 (as explained the first entity can be a job), and is rejected under similar rationale.  

With regards to claim 111. Tong et al and Saha et al teaches a system, comprising:  2one or more processors; and  3memory storing instructions that, when executed by the one or more 4processors, cause the system to:  5apply a first set of hash functions to a first entity identifier (ID) 6for a first entity to generate a first set of hash values;  7produce a first set of intermediate vectors from the first set of 8hash values and a first set of lookup tables by matching each hash 9value in the first set of hash values to an entry in a corresponding 10lookup table in the first set of lookup tables;  11perform an element-wise aggregation of the first set of 12intermediate vectors to produce a first embedding; and generate, by a machine learning model based on the first embedding and additional input, output that reflects a preference of the first entity for a second entity represented by the additional input; and train the machine learning model to predict an outcome associated with the first entity and the second entity base on the first embedding and the additional input, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.  

With regards to claim 116. The system of claim 11, the combination of Tong et al and Saha et al teaches wherein the memory further stores 2instructions that, when executed by the one or more processors, cause the 3system to:  28 CHS Attorney Docket No. LI-902411-US-NP Inventors: Ma et al.apply a second set of hash functions to a second entity ID for the 5second entity to produce a second set of hash values;  6produce a second set of intermediate vectors from the second set of 7hash values and a second set of lookup tables associated with the second set of 8hash values; and  9combine the second set of intermediate vectors into a second 10embedding representing the additional input, as similarly explained in the rejection of claim 7, and is rejected under similar rationale. 
 
With regards to claim 117. The system of claim 11, the combination of Tong et al and Saha et al teaches wherein the additional input comprises 2features associated with the second entity, as similarly explained in the rejection of claim 8, and is rejected under similar rationale.

With regards to claim 119. Tong et al and Saha et al teaches a non-transitory computer-readable storage medium storing 2instructions that when executed by a computer cause the computer to perform 3a method, the method comprising:  4applying a first set of hash functions to a first entity identifier (ID) for a 5first entity to generate a first set of hash values;  6producing a first set of intermediate vectors from the first set of hash 7values and a first set of lookup tables by matching each hash value in the first 8set of hash values to an entry in a corresponding lookup table in the first set of 9lookup tables;  10performing an element-wise aggregation of the first set of intermediate 11vectors to produce a first embedding; and training a machine learning model to predict an outcome associated with the first entity and a second entity based on the first embeddingtra  trai, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.  

With regards to claim 29CHS Attorney Docket No. LI-902411-US-NP Inventors: Ma et al.20. The non-transitory computer-readable storage medium of claim 19, the combination of Tong et al and Saha et al teaches the method further comprising:  3applying a second set of hash functions to a second entity ID for a 4second entity to produce a second set of hash values;  5producing a second set of intermediate vectors from the second set of 6hash values and a second set of lookup tables associated with the second set of 7hash values;  8combining the second set of intermediate vectors into a second 9embedding; and  10generating, by the machine learning model based on the first 11embedding and the second embedding, output that reflects a preference of the 12first entity for the second entity, as similarly explained in the rejection for claim 1 (as explained, additional identified input queries (associated with features) are hashed to individual locations for lookup, and the locations for lookup are indexed and those embedded features are then used to produce a preference/likelihood score between first and second entity data), and is rejected under similar rationale .



 
Claims 4-6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al (US Patent: 7743003, issued: Jun. 22, 2010, filed: May 16, 2007) in view of Saha et al (US application: US 20190034882, published: Jan. 31, 2019, filed: Jul. 25, 2017) and further in view of Davtyan (“Making Text Search Learn from Feedback”, published: May 29, 2018, pages 1-16). 

With regards to claim 14. The method of claim 1, Tong et al and Saha et al teaches wherein training the machine learning 2model to predict the outcome associated with the first entity and the second 3entity based on the first embedding and the additional input, as similarly explained in the rejection for claim 1, and is rejected under similar rationale. 

However Tong et al and Saha et al does not expressly teach …. 25 CHS Attorney Docket No. LI-902411-US-NP Inventors: Ma et al.updating, based on the outcome, parameters in the machine learning 5model for generating the first embedding from the first entity ID.

Yet Davtyan teaches  updating, based on the outcome, parameters in the machine learning 5model for generating the first embedding from the first entity ID (a first entity set of features and a second entity set of features included a generation of updated weights (page 9: different sets of features can be associated with updated parameter weights based upon feedback) for the machine learning model (the machine learning model associated with logic that is responsible for generation of vectorized embeddings for first and second IDs (as explained in page 6 of Davtyan: " As each document and query is now represented as a vector, we can now say the score is a similarity of these two representations, for example, cosine similarity”)).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Tong et al and Saha et al’s ability to implement first and second embeddings of identified data to influence the output of a machine learning model, such that the output and feedback from the output can produce adjusted weight parameters that are associated with the embeddings, as taught by Davtyan. The combination would have allowed Tong et al and Saha et al to have allowed the use of feedback to influence relevance factors between queries and documents (Davtyan, page 11).  

With regards to claim 15. The method of claim 4, the combination of Tong et al, Saha et al and Davtyan teaches wherein training the machine learning 2model to predict the outcome associated with the first entity and the second 3entity based on the first embedding and the additional input further comprises:  4updating, based on the outcome, additional parameters in the machine 5learning model for generating a second embedding from a second entity ID for 6the second entity, as similarly explained in the rejection for claim 4, and is rejected under similar rationale.  

With regards to claim 16. The method of claim 1, the combination of Tong et al, Saha et al and Davtyan teaches wherein training the machine learning 2model to predict the outcome associated with the first entity and the second 3entity based on the first embedding and the additional input comprises:  4updating, based on the outcome, parameters for calculating the output 5from the embedding and the additional input, as similarly explained in the rejection for claim 4, and is rejected under similar rationale.  

With regards to claim 114. The system of claim 11, the combination of Tong et al and Saha et al teaches wherein training the machine learning 2model to predict the outcome associated with the first entity and the second 3entity based on the first embedding and the additional input comprises:  4updating, based on the outcome, parameters in the machine learning 5model for generating the first embedding from the first entity ID and 6generating a second embedding from a second entity ID for the second entity, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.  

With regards to claim 115. The method of claim 11, the combination of Tong et al, Saha et al and Davtyan teaches wherein training the machine learning 2model to predict the outcome associated with the first entity and the second 3entity based on the first embedding and the additional input comprises:  4updating, based on the outcome, parameters for calculating the output 5from the embedding and the additional input, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.  

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al (US Patent: 7743003, issued: Jun. 22, 2010, filed: May 16, 2007) in view of Saha et al (US application: US 20190034882, published: Jan. 31, 2019, filed: Jul. 25, 2017) in view of Higgins et al (US Application: US 2015/0248608, published: Sep. 3, 2015, filed: Feb. 27, 2015).

With regards to claim 110. The method of claim 1, Tong et al teaches wherein the element-wise aggregation … of the set of intermediate vectors, as similarly explained in the rejection of claim 1, and is rejected under similar rationale. 

However, Tong et al and Saha et al does not expressly teach …  2comprises an element-wise maximum of the … vectors.  

Yet Higgins et al teaches an element-wise maximum of the … vectors (paragraph 0050: a hidden layer includes an aggregation maximum function that works across vectorized outputs).  

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Tong et al and Saha et al’s ability to implement an aggregation on a set of vector data, such that the aggregation could have been a maximum aggregation function, as taught by Higgins et al. The combination would have allowed Tong et al to have automatically scored a constructed response  using a deep convolutional neural network (Higgins et al, paragraph 0002). 

With regards to claim 118. The system of claim 11, the combination of Tong et al, Saha et al and Higgins et al teaches wherein the element-wise aggregation 2comprises an element-wise maximum of the set of intermediate vectors, as similarly explained in the rejection of claim 10, and is rejected under similar rationale.  

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. 
The applicant argues "the office action has not identified any portion of Tong that corresponds to the claimed intermediate vectors" … [and thus] "Tong  does not describe producing any such intermediate vectors". 

However this argument is not persuasive since as explained in the rejection, buckets are identified and these buckets contain a plurality of statistical values (see abstract and fig. 6A of Tong for further explanation). The examiner interprets that each of the statistical values are considered 'vectors', and thus, Tong is maintained to teach producing/statistic data.

The applicant argues "because Tong does not describe the claimed intermediate vectors” and “Tong also does not describe aggregating the intermediate vectors”. However, this argument is not persuasive since as explained above, Tong does teach intermediate vector data and also as explained in the rejection (column 5, lines 55-67), those statistics are used to produce output (interpreted as an embedding) from function f(x). ..

The applicant argues Tong's feature statistics are not intermediate vectors, but the applicant provides not reasoning/rationale and/or evidence as to why the statistics are not sufficient to be interpreted as intermediate vectors. The examiner notes a definition of a vector includes a quantity having direction as well as magnitude. Thus, since each statistic of Tong has a value (interpreted as a magnitude), and each of the output values of the function are ordered (sequence direction) based upon ordered input ( feature vector (x)), the output produced is also the output of a feature vector through a function (for example, the output being a vector ordered with values of f(x1, x2, x3….xN), should the input vector be of a particular size N). For example, if there is a feature vector of x with values A, B, C in the vector, and each of A, B and C go through a function ‘f’, the output would be a vector having an ordered sequence direction of f(A), f(B), and f(c). 
 
The applicant argues Tong does not describe producing a first embedding … because the applicant’s specification in paragraph 0037 states " the system of FIG. 2 includes functionality to efficiently convert a high-dimensional space of entity IDs 210 into lower-dimensional embeddings 220 that can be used by machine learning models to make predictions 222". More specifically, the applicant reasons (based upon this citation) “accordingly, an embedding is a lower-dimensional representation of an entity ID". 
 
The examiner respectfully notes that although an applicant is "entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994) (holding that an inventor may define specific terms used to describe invention, but must do so 'with reasonable clarity, deliberateness, and precision'”, the applicant did not provide a specific definition that sets for the definition. In contrast, the applicant recited an example of how the embedding is applied and/or used, but the citation did not define the term 'embedding'. Thus, the specification lacks the necessary language to deliberately define the term 'embedding' to be a lower dimensional representation of an entity ID. Since Tong teaches the statistics are processed and an output is produced (as output from f(x) from a vector x), then according to a general meaning of 'embedding' (which is interpreted to mean a math structure within another math structure) Tong also teaches the required 'embedding since Tong's output vector (from f(x) is used within a model (mathematical structure) see Tong's abstract which further explains the updated statistical data is used by/for the model to generate new rules). 

The applicant argues independent claims 11 and 19 are allowable for reasons presented by the applicant for claim 1. However this argument is not persuasive since claim 1 has been shown/explained to be rejected above.
 
The applicant argues claims 7-10 are dependent upon claim 1, claims 12, 16-18 are dependent upon claim 11, claim 20 is dependent upon claim 19, and thus, those dependent claims are allowable by virtue of their dependency. However this argument is not persuasive since claims 1, 11 and 19 have been shown/explained to be rejected.
 
The applicant argues claims 4-6, 14 and 15 are allowable since they depend upon one of claims 1, 11 or 19. However this argument is not  since claims 1, 11 and 19 have been shown/explained to be rejected.
 
The applicant argues claims 10 and 18 are allowable since they depend upon one of claims 1 and 11 . However this argument is not  since claims 1 and 11 have been shown/explained to be rejected.

Notes
In the interest of expediting the prosecution of this application in view of the cited prior art, the examiner recommends the applicant contact for an interview to discuss paragraph 0038 of the instant application’s specification, which more accurately/correctly recites that intermediate vectors are RETRIEVED FROM the table (as opposed the current claim language, which uses the word ‘produced’, which can be interpreted as ‘generated’ and just as importantly the current claim language does not use antecedent basis to reference each ‘entry’ in the table as being RETRIEVED AS THE intermediate vectors).  
The examiner would also like to discuss how embeddings are aggregated in the interest of also differentiating from the applied cited prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178